Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are confirmed and claims 12-18 and 21-25 are allowed as amended.
Claims 1-6 are confirmed because the prior art of record fails to teach or render obvious the inclusion of the limitation that “a shielding structure passing through the substrate in the shield area, wherein the through via structure includes: a through via structure passing through the substrate and the first interlayer insulating layer; and a via isolation structure passing through the substrate and surrounding the via structure, and wherein the shielding structure passes through the substrate and electrically insulates between the pixel array and the through via area of the substrate” as recited in independent claim 1. 
Claims 7-11 are confirmed because the prior art of record fails to teach or render obvious the inclusion of the limitation that “the through via structure comprises a through via plug passing through the substrate and the first interlayer insulating layer in the first area, and electrically connected to the first metal line, and wherein the shielding structure comprises a shield insulating material passing through the substrate in the second area, and contact the first interlayer insulating layer” as recited in independent claim 7. 
Claims 12-18 and 21-25 are allowed for the same reasons noted in claim 7.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/

Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991